Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 1 of 26



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  PATRICK ROJAS, individually and on                   CASE NO.
  behalf of all others similarly situated,

         Plaintiff,                                    CLASS ACTION COMPLAINT

  v.
                                                       JURY TRIAL DEMANDED
  AMERICAN HONDA MOTOR CO., INC.,
  a California Corporation, and HONDA
  NORTH AMERICA, INC., a California
  Corporation,

         Defendants.



        Plaintiff Patrick Rojas, individually and on behalf of all others similarly situated, alleges

 as follows based on personal knowledge as to himself, on the investigation of his counsel, and on

 information and belief as to all other matters:

                                      NATURE OF ACTION

        1.      Plaintiff brings this Class Action Complaint against American Honda Motor Co.,

 Inc., Honda North America, Inc., and their present, former, or future direct and indirect parent

 companies, subsidiaries, affiliates, agents, and/or other entities (collectively, “Honda” or

 “Defendants”), for damages and equitable relief.

        2.      One of the most basic safety features in every car in its implementation of a system

 that allows the driver to easily take the vehicle out of gear and place the vehicle in “Park,” with

 the knowledge and confidence that their vehicle will not inadvertently roll away after the driver

 exits the vehicle.

        3.      Honda broke this minimum safety standard obligation. Its 2016, 2017 and, upon

 information and belief, its 2018 Honda Civic vehicles equipped with CVT transmissions (“Class

 Vehicles”) have a common defect such that their drivers are unable to determine whether the Class

 Vehicles are properly placed in “Park” before exiting the vehicles. The Class Vehicles fail to



                                                   1
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 2 of 26




 provide notice to drivers that their Vehicle is out-of-gear, they fail to automatically activate the

 Electric Parking Brake in certain situations (such as when the driver exits the vehicle or when the

 driver’s door is opened), and they are prone to—and actually do—unintentionally roll away (the

 “Rollaway Defect”), often causing crashes or injuries.

        4.      The Defective Shifter’s sole reliance on visual feedback to convey gear selection

 has been dangerous and ineffective. Complaints on NHSTA and online indicate that Class Vehicle

 owners and lessees are unable to determine whether the vehicle is put into the desired gear,

 resulting in a multitude of rollaways, accidents, and injuries.

        5.      Honda recalled approximately 350,000 2016 Honda Civic Models with the defect

 at issue here.1 Specifically, the recall was initiated because “if the EPB (electric parking brake)

 isn’t properly set and a parking gear is not selected by the driver, the vehicle could potentially roll

 away, increasing risk of a crash.”2

        6.      Honda attempted to fix the Rollaway Defect in its 2016 model year (MY) Class

 Vehicles via a software update to the Vehicle Stability Assist system such that the Electronic

 Parking Brake would—or at least should—engage when the vehicle is parked and before the driver

 leaves the car. Upon information and belief, however, this software update did not resolve or repair

 the Rollaway Defect.




 1 http://www.autoguide.com/auto-news/2016/10/2016-honda-civic-recalled-for-electric-parking-brake-
 issue.html.
 2 Id.




                                                   2
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 3 of 26




        7.      Despite the 2016 MY recall, Honda manufactured, marketed, and sold its

 substantially similar—virtually identical—2017 MY, and is or will be selling its 2018 MY Civic

 Class Vehicles in the same defective condition with the same Rollaway Defect.

        8.      Despite the 2016 MY recall, Honda manufactured, marketed, and sold its

 substantially similar—virtually identical—2017 MY, and is or will be selling its 2018 MY Civic

 Class Vehicles in the same defective condition with the same Rollaway Defect.

        9.      Since and despite its 2016 MY Class Vehicle recall, Honda has received consumer

 complaints and reports of accidents regarding the Rollaway Defect in Class Vehicles, including

 through the National Highway Traffic Safety Administration (“NHTSA”). To-date, Honda has not

 recalled any 2017 MY Class Vehicles for the Rollaway Defect.

        10.     Honda’s failure to fix the Rollaway Defect, despite its knowledge of the problem,

 caused Plaintiff Patrick Rojas (“Plaintiff”) and other owners of Class Vehicles (“Class Members”)

 to suffer damages and be placed at risk due to this serious safety issue.

        11.     Upon information and belief, nearly a million Class Vehicles with the Rollaway

 Defect remain in use by unsuspecting owners. As a result of the Rollaway Defect, the Class

 Vehicles are a hazard to their owners and the public.

        12.     Plaintiff, on behalf of himself and similarly situated Class Members, seeks damages

 for Honda’s conduct with regard to the Rollaway Defect as alleged in this complaint. Plaintiff

 would not have purchased his Class Vehicle, or would have paid less for it than he did, had he

 been advised of the Rollaway Defect at the point of sale. Plaintiff and the putative Class Members

 did not receive the benefit of their bargain.

                                      JURISDICTION AND VENUE

        13.     The Court has jurisdiction over this action pursuant to the Class Action Fairness

 Act of 2005, 28 U.S.C. §§ 1332(d)(2) & (6), because there are more than 100 Members of the

 proposed Class, because the claims of the putative class Members exceed $5 million in the

 aggregate, exclusive of interest and costs, and because at least one of the Members of the proposed

 Class is a citizen of a different state than Honda.


                                                   3
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 4 of 26




         14.     The Court can exercise personal jurisdiction over Defendants because Defendants’

 actions summarized in this complaint occurred in this District so as to subject them to in personam

 jurisdiction in this District.

         15.     This Court can exercise personal jurisdiction over Plaintiff’s state law claims under

 28 U.S.C. § 1367.

         16.     Venue is proper in this District under 28 U.S.C. 1391 (a)-(c) because Plaintiff Rojas

 obtained his vehicle from a Honda branch located in a county within this District. Additionally,

 Defendants distribute Class Vehicles in this District and receive substantial compensation and

 profits from the sale and lease of Class Vehicles in this District.

         PARTIES

         17.     Plaintiff Patrick Rojas is currently a resident and citizen of Milpitas (Santa Clara

 County), California. Prior to March 7, 2019, Plaintiff Rojas was a resident and citizen of North

 Miami (Miami-Dade County), Florida. Plaintiff Rojas purchased a 2016 Honda Civic EXT from

 Honda of Aventura in North Miami Beach, Florida in July 2016. At all times relevant, Plaintiff

 Rojas was a resident and citizen of the State of Florida.

         18.     Defendant American Honda Motor Co., Inc. (“AHM”) is a corporation organized

 under the laws of the State of California and has its principal place of business in Torrance,

 California. AHM operates, maintains offices, and/or conducts business in all fifty states.

         19.     Defendant Honda North America, Inc. is a corporation organized under the laws of

 the State of California and has its principal place of business in Torrance, California.

         20.     Defendants (collectively referred to as “Honda”) are the developers, designers,

 manufacturers, assemblers, testers, inspectors, marketers, advertisers, distributors, sellers, and/or

 warrantors of the Class Vehicles.




                                                   4
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 5 of 26




                                         FACTUAL ALLEGATIONS

    I.         Plaintiff Patrick Rojas

         21.      On or about June 14, 2016, Plaintiff Patrick Rojas purchased a 2016 Honda Civic

 Ext, VIN 19XFC1F35GE029374, from Honda of Aventura, located at 2150 NE 163rd Street, North

 Miami Beach, Florida, 33162. Plaintiff Rojas paid approximately $23,500 for his Class Vehicle.

         22.      At the time Plaintiff Rojas purchased his vehicle, he lived in North Miami, Florida.

 At all times relevant, Plaintiff Rojas was a resident and citizen of the State of Florida.

         23.      At the time Plaintiff Rojas purchased his vehicle, Honda knew that the Rollaway

 Defect could lead to vehicle rollaway incidents but did not disclose this defect to Plaintiff Rojas.

 Plaintiff Rojas purchased—then operated—the vehicle on the reasonable but mistaken belief that

 her Class Vehicle was safe to operate as designed.

         24.      In or around October 7, 2018, Plaintiff Rojas drove his Class Vehicle to Miami

 Dade Community College to attend a class he was enrolled in. Plaintiff Rojas drove into the

 parking lot on campus and parked his vehicle into a parking spot. Upon returning from class,

 Plaintiff Rojas’ Class Vehicle had rolled approximately 20 feet from the parking spot in which it

 was originally situated and rolled into a parked truck. Plaintiff Rojas’ vehicle suffered a large dent

 over the front left wheel (pictured below).




                                                   5
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 6 of 26




          25.      Plaintiff Rojas was completely unaware as to why his Class Vehicle would roll

 away on its own despite being shifted into park.

          26.      On November 29, 2018, Plaintiff Rojas took his Class Vehicle in for an inspection

 at Honda of Aventura. At Honda of Aventura, Plaintiff Rojas described the incident in which his

 Class Vehicle rolled approximately 20 feet on its own and hit another vehicle in a parking lot.

 Plaintiff Rojas told them how concerned he was about this incident given the damage caused to

 his vehicle and the fact that his car was only two and a half years old. Technicians at Honda of

 Aventura told Plaintiff Rojas they weren’t aware of that happening with other vehicles and that an

 “update may fix it”. Thereafter, a software update was done to Plaintiff Rojas’ Class Vehicle.

 Plaintiff Rojas was not charged for the software update to his Class Vehicle.

          27.      To date, Plaintiff Rojas is afraid his Class Vehicle may roll away on its own again

 and cause damage to his vehicle and another vehicle. Plaintiff Rojas refuses to park in crowded

 parking lots in an effort to avoid having his Class Vehicle potentially roll into another vehicle and

 cause damage to his Class Vehicle.

          28.      Neither Honda nor any of its agents, dealers, or representatives informed Plaintiff

 Rojas of the Rollaway Defect prior to leasing her vehicle or after the vehicle’s Rollaway Defect

 manifested.

          29.      Had Plaintiff Rojas been advised of the Rollaway Defect at or before leasing, he

 would not have purchased his vehicle or he would have paid less to lease the vehicle than he did.

 He did not receive the benefit of his bargain.

    II.         Honda Knew That The Shifter Was Defective And Unreasonably Dangerous

          30.      Since 2016, complaints to NHSTA and through its online reporting, as well as other

 online forums indicate that Class Vehicle owners and lessees are unable to determine whether the

 vehicle in the desired gear, which has resulted in a multitude of rollaways, accidents, and injuries.




                                                    6
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 7 of 26




           31.   Upon reasonable inspection and testing of the Class Vehicles and each of their

 components, Honda knew or should have known the Class Vehicles were prone to the Rollaway

 Defect.

           32.   Honda knew or should have known of the Rollaway Defect, but failed to take

 reasonable corrective steps to prevent or cure the Defect.

           33.   Honda had sufficient knowledge, expertise, availability, and resources to inspect

 the Class Vehicles for defects prior to placing them on the market.

           34.   Honda had a duty to reasonably inspect the Class Vehicles for defects prior to

 placing them on the market.

           35.   Honda failed properly to inspect and confirm the safety of the Class Vehicles before

 their entry into the stream of commerce and before their sale to unsuspecting consumers.

           36.   Honda failed to complete reasonable tests and inspections of the Class Vehicles,

 which would have revealed the Rollaway Defect.

           37.   The shifter cannot and does not perform as intended, because neither Honda, nor

 any reasonable car designer, would design a gear shifter that only shifts into the intended gear

 some of the time, or randomly shifts to gears other than the one selected. Honda has provided no

 information to buyers or lessees to inform them that the shifters within the Class Vehicles are

 unreliable (i.e. that the vehicles have the Rollaway Defect).

           38.   Upon information and belief, Honda’s knowledge about the problems with the

 shifter as described in this complaint is reflected in: its internal communications, including

 memoranda and e-mails related to the Rollaway Defect; reports of other incidents—including

 those compiled in the NHTSA database, which Honda regularly reviews—involving Honda’s

 vehicles with this defective shifter design; Honda’s compilations and analyses of crash data; and

 the tests conducted by Honda and others, including but not limited to failure mode and effects
 analyses (FMEA), human factors simulations, pre-release vehicle evaluation tests, computer

 simulations, and cost/benefit analyses.




                                                  7
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 8 of 26




           39.      Despite knowledge of the Rollaway Defect, Honda failed to warn Class Members

 of the Defect. Specifically, none of the Class Members received a warning that the gear shifter in

 their Class Vehicles may not perform properly and as warranted, or that as a result drivers may

 experience a rollaway or similar occurrence due to the Rollaway Defect.

           40.      Honda, through its own research and development, would have known that

 reasonable alternative designs are available to prevent rollaway incidents like those involving this

 shifter design. Such alternative designs of electronic shifters, which include safeguards like

 automatically putting the vehicle in park when the driver’s door opens or when the ignition is

 turned off, prevent rollaways and are used by other manufacturers, including but not limited to

 BMW.

    III.         Reports To NHTSA Recount Incidents Of Vehicle Rollaway

           41.      NHTSA has received reports of rollaway incidents involving the Class Vehicles,

 including the reports copied verbatim below:

           NHSTA Complaint on March 6, 2019 for 2018 Civic: 2018 HONDA CIVIC
           PARKED ON AN INCLINE. AFTER EXITING THE VEHICLE AND GOING
           INSIDE HOME, SPONTANEOUSLY ROLLED DOWN HILL AND CRASHED
           INTO A TREE. THE VEHICLE WAS IN PARK AND DID NOT ROLL
           IMMEDIATELY. THIS HAPPEN SOMETIME AFTER ENTERING THE
           RESIDENCE. IN RESEARCHING ONLINE I HAVE FOUND THIS HAS
           OCCURED WITH SEVERAL OTHER OWNERS AND HAS BEEN REPORTED
           TO THE HONDA CORPORATION SINCE 2016. 2016-2018 HONDA CIVICS
           SEEM TO BE THE VEHICLE MODELS/YEARS AFFECTED.

           NHSTA Complaint on September 27, 2018 for 2016 Civic: MY 2016 HONDA
           CIVIC ROLLED OUT OF MY GARAGE WHILE IT WAS IN PARK. MY
           DAUGHTER HAD JUST GOTTEN HOME. SHE INITIALLY TURNED THE
           CAR OFF IN DRIVE. SHE REALIZED THAT IT WAS STILL IN DRIVE AND
           SHIFTED TO PARK AND RESTARTED THE CAR. THE CAR ROLLED OUT
           OF THE GARAGE WHILE STILL IN PARK. MY DAUGHTER ATTEMPTED
           TO EXIT THE CAR, WAS KNOCKED DOWN AND RAN OVER BY THE
           RUNAWAY VEHICLE. SHE WAS INJURED BY THIS ACCIDENT. THE CAR
           HIT A TREE ACROSS THE STREET FROM MY HOUSE. I FOUND A SPRING
           IN THE GARAGE FLOOR THAT I THOUGHT BELONG TO THE CAR. I
           CONTACTED AMERICA HONDA AND TOOK THE CAR TO THE DEALER.
           THEY WERE UNABLE TO DUPLICATE THIS INCIDENT. THEY SAID
           THERE WAS NOTHING WRONG WITH THE CAR. I RESEARCHED ON THE


                                                   8
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 9 of 26



       INTERNET AND FOUND OTHER SIMILAR INCIDENTS INVOLVING THE
       2016 TO 2018 HONDA CIVIC. I MADE HONDA AWARE THAT THERE WAS
       A CLASS ACTION LAWSUIT FOR THIS SAME ISSUE ON THE INTERNET.
       THE ROLLING BACK IN PARK ISSUE HAD HAPPENED TWICE BEFORE
       TO ME.

       NHSTA Complaint on April 9, 2018 for 2016 Civic: TL* THE CONTACT OWNS
       A 2016 HONDA CIVIC. WHILE THE VEHICLE WAS PARKED AND
       TURNED OFF, THE VEHICLE ROLLED BACKWARDS DOWN AN INCLINE
       INTO A PARKING LOT, AND CRASHED INTO ANOTHER VEHICLE. THE
       CONTACT CHECKED THE VEHICLE AND NOTICED THAT THE GEAR
       SHIFTER WAS IN THE DRIVE POSITION. THERE WERE NO INJURIES
       AND A POLICE REPORT WAS NOT FILED. THE VEHICLE WAS TOWED
       TO A LOCAL DEALER (GERMAIN HONDA OF ANN ARBOR, 2601 S STATE
       ST, ANN ARBOR, MI 48104) WHERE IT WAS DIAGNOSED THAT THE
       VEHICLE WAS WORKING AS INTENDED. THE VEHICLE WAS NOT
       REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED. THE FAILURE
       MILEAGE WAS 30,473.

       NHSTA Complaint on March 23, 2018 for 2017 Civic: THE VEHICLE WAS
       RUNNING AND IN PARK, UNOCCUPIED. VEHICLE ROLLED AWAY
       DESPITE TRANSMISSION BEING IN PARK POSITION AND STRUCK A
       GARAGE DOOR. OWNER STATES HE CONFIRMED VEHICLE WAS IN
       PARK WHEN HE CAME TO THE VEHICLE IN ITS FINAL RESTING
       POSITION. FOR ONE DAY PRIOR TO THIS OCCURANCE, A BRAKE
       ERROR MESSAGE HAD COME ON AND OFF IN THE VEHICLE. IT WAS A
       WEEKEND, SO THE OWNER DID NOT NOTIFY A SERVICE PROVIDER
       BUT WAS INTENDING TO SCHEDULE SERVICE ON THE MONDAY
       FOLLOWING. A CLAIM HAS BEEN FILED WITH HIS AUTO INSURANCE
       PROVIDER, ERIE INSURANCE, TO REPAIR THE BODY DAMAGE.
       UNDERLYING ISSUE NEEDS INVESTIGATION AS THERE IS NOT A
       RECALL FOR THIS SPECIFIC VIN, BUT A RECALL HAS BEEN ISSUED
       FOR A KNOWN PROBLEM FOR OTHER MAKES/MODELS.

       NHSTA Complaint on November 21, 2017 for 2017 Civic: TL* THE CONTACT
       OWNS A 2017 HONDA CIVIC. WHILE THE VEHICLE WAS PARKED, IT
       ROLLED AWAY INDEPENDENTLY. THE FAILURE RECURRED TWICE.
       AS A RESULT, THE CONTACT INJURED HER FOOT AND REQUIRED
       MEDICAL ATTENTION. THE VEHICLE WAS TAKEN TO AUBURN HONDA
       (1801 GRASS VALLEY HWY, AUBURN, CA 95603), BUT THE CAUSE OF
       THE FAILURE WAS UNDETERMINED. THE VEHICLE WAS NOT
       REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE.
       THE APPROXIMATE FAILURE MILEAGE WAS 4,411.

       NHSTA Complaint on April 24, 2017 for 2017 Civic: MY NEW CAR WILL LET
       YOU TURN OFF (PUSH BUTTON) AND GET OUT AND WALK AWAY



                                        9
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 10 of 26



        WHILE STILL BEING IN GEAR. I EXITED MY VEHICLE IN THIS
        SITUATION AND IT ROLLED DOWN THE DRIVE AND HIT A TREE. IT
        WAS 3 FEET FROM ROLLING INTO A HIGHWAY THAT COULD HAVE
        RESULTED IN SERIOUS INJURY OR DEATH. OLDER CARS YOU CANNOT
        REMOVE THE KEY. YOU SHOULD NOT BE ABLE TO TURN OFF THE CAR
        WITHOUT SOME OTHER SAFETY FEATURE TO KEEP THIS FROM
        HAPPENING.

        NHSTA Complaint on August 11, 2017 for 2017 Civic: WHEN PULLING INTO
        A PARKING SPOT I PUT THE CAR INTO PARK BUT THE CAR KEPT
        MOVING FORWARD, OVER A SIDEWALK AND INTO A BUILDING. I PUT
        THE CAR IN REVERSE AND COULD NOT STOP THE CAR UNTIL IT HIT
        ANOTHER OBJECT. HAD DAMAGE TO THE FRONT BUMPER AND GRILL.

        NHSTA Complaint on August 17, 2017 for 2017 Civic: I WAS TURNING INTO
        A PARKING LOT WHERE I THEN PROCEEDED TO PARK MY CAR INTO A
        PARKING SPOT. I PUT THE CAR IN PARK AND THE CAR CONTINUED TO
        MOVE FORWARD. THE CAR ENDED UP HITTING THE BUILDING THAT
        WAS 2 FEET IN FRONT OF ME. THE CAR THEN REVERSED ON IT'S OWN
        AND CHARGED FORWARD TO HIT THE BUILDING AGAIN. THE SECOND
        TIME IT HIT THE BUILDING THE AIR BAG WENT OFF. I TRIED TO PUT
        THE CAR IN REVERSE MANUALLY TO PREVENT IT FROM HITTING THE
        BUILDING. WHEN I DID THIS, THE CAR ACCELERATED BACKWARDS.

        NHSTA Complaint on February 17, 2017 for 2016 Civic- THERE ARE THREE
        ISSUES WITH THIS 2016 HONDA CIVIC. HOWEVER ONE OF THESE
        ISSUES MUST BE ADDRESSED "IMMEDIATELY". WHEN YOU GO TO
        PARK YOUR CAR,(HAVING IT IN A STATIONARY POSITION) YOU PUSH
        THE PUSH BUTTON TO TURN IT OFF. HOWEVER IF YOUR VEHICLE IS
        STILL IN DRIVE WHEN YOU TURN IT OFF, IT "TURNS OFF" AND GIVES
        YOU A WARNING TONE. BUT!!!! IF YOUR HARD OF HEARING, AND YOU
        DON'T HEAR THIS TONE, YOU GO TO GET OUT OF YOUR VEHICLE AND
        IT EITHER ROLLS BACKWARDS (KNOCKING YOU DOWN WITH THE
        DOOR) AS IT ROLLS AWAY FROM YOU (AND HOPEFULLY NOT OVER
        YOU), "OR" IT ROLLS FORWARD, RUNNING COMPLETELY AWAY FROM
        YOU. THERE IS NO SAFETY FEATURE, SUCH AS THE ACURA. THE
        ACURA AUTOMATICALLY LOCKS YOUR CARS POSITION SO IT
        DOESN'T ROLL AWAY FROM YOU OR OVER YOU... MY BOYFRIEND
        HAS BEEN HURT TWICE DUE TO THIS UNSAFE FEATURE. AND I
        MYSELF HAVE BEEN SURPRISED BY IT ONCE. THIS CAR ONLY HAS
        5,000 MILES ON IT. QUESTION IS? HOW MANY MORE MILES WILL IT BE
        ABLE TO ACCUMULATE BEFORE KILLING ONE OF US, OR SOMEONE
        ELSE? IF THERE WAS A WAY FOR ME TO SEND YOU A VIDEO OF THIS
        I WOULD. BUT I DO NOT KNOW HOW TO UPLOAD FROM MY PHONE.




                                         10
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 11 of 26



        NHSTA Complaint on December 12, 2016 for 2016 Civic-CAR ALLOWED
        ITSELF TO BE TURNED OFF WHILE STILL IN DRIVE. UPON LEAVING
        CAR IT ROLLED DOWN INCLINE INTO ANOTHER CAR. MY HUSBANDS
        HONDA (2011 CRV) DOES NOT ALLOW THE CAR TO TURNED OFF IN
        DRIVE NOR DOES IT ALLOW THE KEY TO BE REMOVED FROM THE
        IGNITION WHILE STILL IN GEAR/DRIVE. *TR

        NHSTA Complaint on December 06, 2016, for 2016 Civic-TL* THE CONTACT
        OWNS A 2016 HONDA CIVIC. WHILE THE VEHICLE WAS PARKED WITH
        THE PARKING BRAKE APPLIED, IT ROLLED AWAY AND CRASHED
        INTO A HANDICAP PARKING POLE. THERE WERE NO INJURIES AND A
        POLICE REPORT WAS NOT FILED. THE VEHICLE WAS TAKEN TO THE
        DEALER WHERE IT WAS DIAGNOSED THAT THE APPLICATION OF THE
        ELECTRICAL CONTROL UNIT FAILED. THE VEHICLE WAS NOT
        REPAIRED. THE VIN WAS INCLUDED IN NHTSA CAMPAIGN NUMBER:
        16V725000 (PARKING BRAKE). THE MANUFACTURER WAS MADE
        AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS 4,050.
        UPDATED 01/25/17*LJ

        NHSTA Complaint on November 02, 2016, for 2016, Civic-THE ELECTRIC
        EMERGENCY BRAKE FAILED. THE CAR WAS PARKED, IGNITION
        TURNED OFF, EMERGENCY BRAKE APPLIED, AND LEFT THE VEHICLE.
        WHEN I RETURNED, THE CAR HAD ROLLED BACKWARDS DOWN A
        ROAD AND SLAMMED INTO ANOTHER PARKED CAR CAUSING
        DAMAGE TO BOTH VEHICLES. NO INJURIES RELATED TO THE
        ACCIDENT. POLICE REPORT IS NOT AVAILABLE YET. WE FOUND
        ABOUT THE RECALL THAT WAS ISSUED IN MID-OCTOBER BUT WE
        HAVE NOT BEEN NOTIFIED/CONTACTED YET.

        NHSTA Complaint on October 14, 2016, for 2016, Civic-I PARKED MY 2016
        HONDA CIVIC IN MY GARAGE AND SET THE PARKING BRAKE. I
        EXITED THE VEHICLE AND WALKED INTO THE HOUSE. THE VEHICLE
        MUST HAVE ROLLED OUT OF THE GARAGE (GARAGE SURFACE IS
        RATHER FLAT, PROBABLY WHY I DIDN'T SEE THIS HAPPEN) DOWN MY
        SLOPED DRIVEWAY ENDED UP IN THE NEIGHBORS YARD. VEHICLE
        SUSTAINED DAMAGE TO THE EXHAUST, BUMPER, UNDERSIDE OF
        TRUNK AND RIGHT REAR TIRE. THANK GOODNESS THAT NOBODY
        WAS INJURED. AT THE TIME I THOUGHT MAYBE I MADE A MISTAKE
        BUT NOW THAT HONDA HAS ISSUED A RECALL ON THE PARKING
        BRAKE I UNDERSTAND WHAT REALLY HAPPENED. I DID SET THE
        PARKING BRAKE BUT IT APPEARS THAT IT DID NOT EVER SET. I HAVE
        SINCE SEEN THIS HAPPEN AGAIN WHEN I HAVE PARKED ON OTHER
        SOMEWHAT FLAT SURFACES AND RETURNED TO MY VEHICLE AND IT




                                         11
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 12 of 26



         APPEARS AS THOUGH IT HAD MOVED A SMALL AMOUNT. WITH THE
         RELEASE OF DETAILS IN THE SAFETY RECALL (NHTSA CAMPAIGN
         NUMBER: 16V725000) I NOW UNDERSTAND MORE ABOUT WHAT
         HAPPENED.

                                CLASS ACTION ALLEGATIONS

         42.     Class Definition. Plaintiff brings this civil class action on behalf of himself

  individually and on behalf of all other similarly situated persons as a class action pursuant to Rule

  23 of the Federal Rules of Civil Procedure.

         43.     Plaintiff will seek certification of a nationwide class preliminarily defined as

  follows:
                 All persons who purchased or leased a 2016 to 2018 MY Honda Civic equipped
                 with a CVT Transmission in the United States (the “Class”)

         44.     Plaintiff will also seek certification of a Subclass defined as follows:


                 A Florida Subclass consisting of: All persons who purchased or leased a 2016 to
                 2018 Honda Civic equipped with a CVT transmission in Florida (the “Florida
                 Subclass”)
         45.     Excluded from the Class Florida Subclass are Honda, its parents, subsidiaries,

  affiliates, officers and directors, any entity in which Honda has controlling interest, all customers

  who make a timely election to be excluded, governmental entities, and all judges assigned to hear

  any aspect of this litigation, as well as their immediate family Members.

         46.     Plaintiff reserve the right to modify or amend the definitions of the proposed Class

  and Florida Subclass before the Court determines whether certification is appropriate.

         47.     Numerosity and Ascertainability. The Members of the Class and Florida Subclass
  are so numerous that joinder is impractical. On information and belief, the Class and Florida

  Subclass are comprised of tens of thousands of Class Vehicle owners and lessees throughout the

  United States. Moreover, the Class and Florida Subclass are composed of an easily ascertainable,

  readily identifiable set of individuals and entities who purchased or leased Class Vehicles. The

  precise number of Class and Florida Subclass Members can be ascertained only through discovery,

  which includes Honda’s network sales, service, and complaint records. The disposition of their



                                                   12
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 13 of 26




  claims through a class action will benefit both the parties and this Court. Furthermore, Members

  of the Class and Florida Subclass may be identified from records maintained by Honda and its

  agents, and may be notified of the pendency of this action by mail, or other appropriate means,

  using a form of notice customarily used in consumer class actions.

         48.     Typicality. The claims of the representative Plaintiff are typical of the claims of the

  Class and Florida Subclass, as such claims arise out of Honda’s conduct in designing,

  manufacturing, warranting, and selling the Class Vehicles with the Rollaway Defect.

         49.     Adequate Representation. Plaintiff will fairly and adequately protect the interests
  of Class Members and have no interests antagonistic to those of the Class or Florida Subclass.

  Plaintiff is committed to the vigorous prosecution of this action and has retained competent counsel

  experienced in the prosecution of consumer class actions, including, but not limited to, consumer

  class actions involving, inter alia, breach of warranties, product liability, and product design

  defects.

         50.     Commonality. There are numerous questions of law and fact common to the Class

  and Florida Subclass that will materially advance the litigation include, but are not limited to, the

  following:

         a.      Whether Honda engaged in the conduct alleged herein;

         b.      Whether the Class Vehicles contain a safety defect;

         c.      Whether Honda knew about the Rollaway Defect and, if so, how long Honda has

                 known of it;

         d.      Whether Honda defectively designed or manufactured the Class Vehicles;

         e.      Whether Plaintiff and Class Members were exposed to the same omissions of fact

                 or misleading advertising regarding the Rollaway Defect;

         f.      Whether Honda’s conduct violates consumer protection statutes, false advertising

                 laws, sales contracts, warranty laws, and other laws associated herein;

         g.      Whether Plaintiff and Class Members overpaid for their Class Vehicles;

         h.      Whether Plaintiff and Class Members are entitled to equitable relief, including,


                                                   13
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 14 of 26




                 but not limited to, restitution or injunctive relief, and

         i.      Whether Plaintiff and Class Members are entitled to damages and other monetary

                 relief and, if so, in what amount.

         51.     Predominance. This class action is appropriate for certification because questions

  of law and fact common to Class and Florida Subclass Members predominate over questions

  affecting only individual Members.

         52.     Superiority. A class action is superior to other available methods for the fair and

  efficient adjudication of this controversy. Requiring individual Class and Florida Subclass

  Members to bring separate actions would create a multiplicity of lawsuits burdening the court

  system and the risks of inconsistent rulings and of contradictory judgments. Alternatively, the

  diminution in value attributable to the defect may not be sufficient to economically justify

  individual litigation of these claims. Because the damages suffered by each Class and New Florida

  Member are relatively small compared to the expense and burden of prosecuting this compelling

  case against a well-financed, multibillion-dollar corporation, this class action is the only way each

  Class and Florida Subclass Member can redress the harm that Honda caused.

         53.     This lawsuit is also maintainable as a class action under Federal Rule of Civil

  Procedure 23(b)(2) because Defendants have acted or refused to act on grounds that are generally

  applicable to the Class and Florida Subclass Members, thereby making final injunctive relief

  appropriate with respect to the Class and Florida Subclass.

                         TOLLING OF STATUTES OF LIMITATIONS

         54.     Discovery Rule. Plaintiff’s claims accrued upon discovery that the shifter system

  that Honda designed, manufactured, and installed into the Class Vehicles suffered from the

  Rollaway Defect, and that the Rollaway Defect could not be repaired. While Honda knew of and

  omitted the Rollaway Defect, Plaintiff, Class Members, and Florida Subclass Members could not

  and did not discover this fact through reasonable diligent investigation until after they

  experienced rollaway incidents, and reasonably excluded other potential causes of the failures.




                                                    14
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 15 of 26




          55.     Active Concealment Tolling. Any statutes of limitations are tolled by Honda’s

  knowing and active concealment of the Rollaway Defect. Honda kept Plaintiff and all Class and

  Florida Subclass Members ignorant of vital information essential to the pursuit of their claims,

  without any fault or lack of diligence on the part of Plaintiff. The details of Honda’s efforts to

  conceal its above-described unlawful conduct are in its possession, custody, and control, to the

  exclusion of Plaintiff and the Class and Florida Subclass Members. Plaintiff and Class Members

  could not reasonably have discovered the Rollaway Defect.

          56.     Estoppel. Honda was and is under a continuous duty to disclose to Plaintiff, as
  well as Class and Florida Subclass Members, the true character, quality, and nature of the Class

  Vehicles’ shifter system. At all relevant times, and continuing to this day, Honda knowingly,

  affirmatively, and actively misrepresents and omits the true character, quality, and nature of the

  Class Vehicles’ shifters. The details of Honda’s efforts to conceal its above-described unlawful

  conduct are in its possession, custody, and control, to the exclusion of Plaintiff and Class and

  Subclass Members. Plaintiff and Class and Florida Subclass Members reasonably relied upon

  Honda’s knowing and/or active omissions. Based on the foregoing, Honda is estopped from

  relying upon any statutes of limitation in defense of this action.

          57.     Equitable Tolling. Honda took active steps to omit the fact that it wrongfully,

  improperly, illegally, and repeatedly manufactured, marketed, distributed, sold, and/or leased the

  Class Vehicles with the Rollaway Defect. The details of Honda’s efforts to conceal its above-

  described unlawful conduct are in its possession, custody, and control, to the exclusion of the

  Plaintiff and Class and Florida Subclass Members. When Plaintiff learned about this material

  information, he exercised due diligence by thoroughly investigating the situation, retaining

  counsel, and pursuing his claims. Honda wrongfully omitted its deceitful acts described above.

  Should it be necessary, therefore, all applicable statutes of limitation are tolled under the doctrine

  of equitable tolling.




                                                    15
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 16 of 26




                                   FIRST CLAIM FOR RELIEF
                                    Breach of Express Warranty
                                  (On behalf of the National Class)
         58.     Plaintiff incorporates by reference the allegations contained in the preceding

  paragraphs of this complaint.

         59.     Plaintiff brings this claim individually and on behalf of the National Class, or, in

  the alternative, on behalf of the Florida Subclass against Honda.

         60.     Honda expressly warranted that it would cover the cost of all parts and labor to

  repair any item on the vehicle when it left the manufacturing plant that is defective in material or

  workmanship.

         61.     Further, Honda advertised the Class vehicles as “safe” and “reliable” while failing

  to disclose to Plaintiff and Class Members any hint of the risks posed by the Rollaway Defect,

  which renders the Class vehicles dangerous and unreliable.

         62.     Honda materially breached its expressed warranties by selling and leasing Class

  Vehicles that contained the Rollaway Defect, which rendered the Class vehicles unsafe or unfit

  for use as warranted. Thus, at the point of sale, the written warranties were breached by Honda as

  the Class Vehicles were unreasonably dangerous and contained an inherent design defect.

         63.     Honda breached the express warranty because it did not promptly replace or buy
  back the Class Vehicles of Plaintiff and the other Class Members.

         64.     Honda was put on notice of the breach by Class member’s online complaints

  available on NHSTA, and other online public websites. In addition to Plaintiff’s visit to a Honda

  dealership concerning the issues described throughout infra.

         65.     In addition, Honda’s express warranty has failed its essential purpose due to the
  Rollaway defect not being covered under either the Powertrain or Limited warranties that

  accompanied each Class Vehicle. Specifically, the Electric Parking Break and any update to the

  Vehicle Stability Assistance software within the Class Vehicles are not covered by either the

  Powertrain or Limited warranties.




                                                   16
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 17 of 26




         66.        As a result of Honda’s breach of its express warranties, Plaintiff and the other

  Class Members received goods in a dangerous condition that substantially impairs their value to

  Plaintiff and the other Class Members. Plaintiff and the other Class Members have been damages

  as a result of the diminished value of the Class Vehicles and the inability to safely use their Class

  Vehicles.

         67.        Plaintiff and Class Members are entitled to recover all damages as a result of said

  breach of warranties in an amount in excess of $5,000,000.

                                    SECOND CLAIM FOR RELIEF
                                     Breach of Implied Warranties
                                    (On behalf of the National Class)
         68.        Plaintiff incorporates by reference the allegations contained in the preceding

  paragraphs of this complaint.

         69.        Plaintiff brings this claim individually and on behalf of the National Class, or, in

  the alternative, on behalf of the Florida Subclass against Honda.

         70.        Honda is a manufacturer and seller, as it designed, assembled, fabricated,

  produced, constructed, and prepared the Class Vehicles before they were sold or leased. Honda

  is a seller because it was a manufacturer, wholesaler, and distributor engaged in the business of

  selling a product for resale, lease, or use, with actual knowledge of the Rollaway Defect.

         71.        Honda impliedly warranted that the Class Vehicles, which it designed,

  manufactured, and sold or leased to Plaintiff and Class Members, were merchantable, fit and safe

  for their ordinary use, not otherwise injurious to consumers, and equipped with adequate safety

  warnings.

         72.        Honda did not effectively disclaim these implied warranties.

         73.        The Class Vehicles sold by Honda were defective at the time of their sale or lease.

  Honda breached its implied warranty of merchantability, in that, among other things, the goods

  were not safe, merchantable, and reasonably suited for the ordinary purposes for which they were

  sold or leased.




                                                     17
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 18 of 26




         74.     Honda, through its agent dealership, leased a Class Vehicle to Plaintiff.

         75.     Plaintiff was a person whom Honda reasonably might have expected to purchase

  or lease, and use a Class Vehicle.

         76.     Plaintiff relied upon Honda’s implied warranties that the Class Vehicle he leased

  was of merchantable quality and fit for its intended purposes. The Rollaway Defect rendered it

  unreasonably dangerous and caused his vehicle to fail to move into park and fail to provide a

  positive indication to them that it has not been properly been placed in park.

         77.     Honda placed the Class Vehicles in the stream of commerce and expected them to

  reach consumers without substantial change in the condition in which they were sold or leased.

  Indeed, a Class Vehicle reached Plaintiff—someone who would reasonably be expected to use,

  consume, or be affected by the performance of a Class Vehicle—without substantial change in

  the condition in which it was sold or leased.

         78.     The Class Vehicles are defective, and their Rollaway Defect is outlined throughout

  this Complaint. Generally, their design includes a dangerous, defective shifter system. Despite

  knowledge of the Rollaway Defect, Honda failed to warn consumers about the defect.

         79.     In situations such as Plaintiff’s—where the driver used the Class Vehicle as

  intended and in a foreseeable and reasonable manner—the vehicle should not fail.

         80.     Nevertheless, Plaintiff’s Class Vehicle failed, and it did so because of the

  Rollaway Defect that existed in the Class Vehicle at the time it left the manufacturer’s control.

         81.     Honda knew or should have known of the defective design of the Class Vehicles

  and that, as a result, they were unreasonably dangerous.

         82.     Honda did not warn or alert purchasers or users of the foregoing dangers, despite

  knowledge of them.

         83.     As a direct and proximate result of the Rollaway Defect in the Class Vehicle’s
  design and manufacture and Honda’s failures to warn, Plaintiff have sustained injuries, damages,

  and loss.




                                                  18
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 19 of 26




           84.   Honda is liable to Plaintiff and Class Members for damages caused by the above

  defects and inadequacies in the design and manufacture of the Class Vehicles.


                                 THIRD CLAIM FOR RELIEF
                         Violation of the Magnuson-Moss Warranty Act
                                     15 U.S.C. § 2301, et seq.
                                (On behalf of the National Class)
           85.   Plaintiff incorporates by reference the allegations contained in the preceding

  paragraphs of this complaint.

           86.   Plaintiff brings this claim individually and on behalf of the National Class against

  Honda.

           87.   Plaintiff and Class Members are “consumers” within the meaning of the

  Magnuson-Moss Act, 15 U.S.C. § 2301(3).

           88.   Honda is a “supplier” and “warrantor” within the meaning of the Magnuson-Moss

  Act, 15 U.S.C. § 2301(4) and (5).

           89.   The Class Vehicles at issue are “consumer products” within the meaning of the

  Magnuson-Moss Act, 15 U.S.C. § 2301(6).

           90.   Honda’s express warranties are written warranties within the meaning of the

  Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’ implied warranties are

  covered under 15 U.S.C. § 2301(7).

           91.   Honda breached these warranties as described in more detail above. Without

  limitation, the Class Vehicles fail to notify the driver when the vehicle is not properly in park,

  and fail to activate the Electric Parking Brake to prevent the vehicle from rolling away if the

  vehicle is not fully placed in park. The Class Vehicles share a common design defect in that the

  Class vehicles fail to operate as represented by Honda, specifically, that they are safe for ordinary

  use.

           92.   Plaintiff and Class Members have had sufficient direct dealings with Honda or its
  agents (dealerships or corporate representatives) to establish privity of contract between Honda,

  on one hand, and Plaintiff and each of the other Class Members on the other hand. Nonetheless,


                                                   19
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 20 of 26




  privity is not required here because Plaintiff and each of the other Class Members are intended

  third-party beneficiaries of contracts between Honda and its dealers and, specifically, of Honda’s

  implied warranties. The dealers were not intended to be the ultimate consumers of the Class

  Vehicles and have no rights under the warranty agreements provided with the Class Vehicles; the

  warranty agreements were designed for and intended to benefit the consumers only.

           93.   Affording Honda a reasonable opportunity to cure its breach of written warranties

  would be unnecessary and futile here. Indeed, Plaintiff and many others already alerted Honda of

  the defect, and Honda has failed to cure the Rollaway Defect. At the time of sale or lease of each

  Class Vehicle, Honda knew, or should have known, or was reckless in not knowing of its

  misrepresentations and omissions concerning the Class Vehicle’s inability to perform as

  warranted, but nonetheless failed to rectify the situation and/or disclose the defective design.

  Under the circumstances, the remedies available under any informal settlement procedure would

  be inadequate and any requirement that Plaintiff resort to an informal dispute resolution procedure

  and/or afford Honda a reasonable opportunity to cure its breach of warranties is excused and

  thereby deemed satisfied.

           94.   Honda has breached and continues to breach its written and implied warranties of

  future performance, thereby damaging Plaintiff and Class Members, because the Class Vehicles

  fail to perform as represented due to the undisclosed Rollaway Defect. Honda failed to fully

  cover or pay for necessary inspections, repairs and/or vehicle replacements for Plaintiff and the

  Class.

           95.   Honda is under a continuing duty to inform its customers of the nature and

  existence of potential safety related defects in the Class Vehicles.

           96.   Such irreparable harm includes, but is not limited to, likely injuries and crashes as

  a result of the Rollaway Defect in the Class Vehicles.
           97.   Plaintiff and the Class seek full compensatory damages allowable by law, the

  diminished value of the Class Vehicles, the repair or replacement of all Class Vehicles, the refund

  of money paid to own or lease all Class Vehicles, and punitive damages, and appropriate equitable


                                                   20
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 21 of 26




  relief including injunctive relief, restitution, a declaratory judgment, a court order enjoining

  Honda’s wrongful acts and practices, and any other relief to which Plaintiff and the Class may be

  entitled, including attorneys’ fees and costs.

                                  FOURTH CAUSE OF ACTION
                  Violation of Florida’s Unfair & Deceptive Trade Practices Act,
                                     Fla. Stat. § 501.201, et seq.
                                (On behalf of the Florida Subclass)

         98.      Plaintiff incorporates by reference the allegations contained in the preceding

  paragraphs of this complaint.

         99.      Plaintiff brings this action on behalf of himself and the Florida Subclass against all

  Defendants.

         100.     Plaintiff and the Class members are “consumers” within the meaning of Fla. Stat.

  § 501.203(7).

         101.     Honda engaged in “trade” or “commerce” within the meaning of Fla. Stat. §

  501.203(8).

         102.     The Florida Unfair and Deceptive Trade Practices Act (“FUDTPA”) makes

  unlawful “[u]nfair methods of competition, unconscionable acts or practices, and unfair or

  deceptive acts or practices in the conduct of any trade or commerce . . .” Fla. Stat. § 501.204(1).

  In the course of their business, Honda, through their agents, employees, and/or subsidiaries,

  violated the FUDTPA as detailed above. Specifically, in manufacturing, selling, and designing the

  Class Vehicles, and in marketing, offering for sale, and selling the defective Class Vehicles,

  Defendants engaged in unfair or deceptive acts or practices prohibited by Fla. Stat. § 501.204(1),

  including, but not limited to:

         a.       causing likelihood of confusion or of misunderstanding as to the approval or

                  certification of the Class Vehicles;

         b.       representing that the Class Vehicles have approval, characteristics, uses, or benefits

                  that they do not have;



                                                   21
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 22 of 26




         c.      representing that the Class Vehicles are of a particular standard, quality, and grade

                 when they are not;

         d.      advertising the Class Vehicles with the intent not to sell or lease them as advertised;

         e.      engaging in other conduct which created a likelihood of confusion or of

                 misunderstanding; and

         f.      using or employing deception, fraud, false pretense, false promise or

                 misrepresentation, or the concealment, suppression or omission of a material fact

                 with intent that others rely upon such concealment, suppression or omission, in

                 connection with the advertisement and sale or lease of the Class Vehicles, whether

                 or not any person has in fact been misled, deceived or damaged thereby.

         103.    Honda’s scheme and concealment of the true characteristics of the Rollaway Defect

  were material to Plaintiff and the Class, as Honda intended. Had they known the truth, Plaintiff

  and the Class would not have purchased or leased the Class Vehicles, or—if the Class Vehicles’

  true nature had been disclosed and mitigated, and the Vehicles rendered legal to sell—would have

  paid significantly less for them.

         104.    Plaintiff and Class members had no way of discerning that Honda’s representations

  were false and misleading, or otherwise learning the facts that Honda had concealed or failed to

  disclose, because Honda had exclusive knowledge of the information surrounding the Rollaway

  Defect and did not alert Plaintiff and Class Members to said information prior to their purchase of

  their Class Vehicles. Plaintiff and Class members did not, and could not, unravel Honda’s

  deception on their own.

         105.    Honda had an ongoing duty to Plaintiff and the Class to refrain from unfair and

  deceptive practices under the FUDTPA in the course of their business. Specifically, Honda owed

  Plaintiff and the Class Members a duty to disclose all the material facts concerning the Rollaway
  Defect because they possessed exclusive knowledge, they intentionally concealed it from Plaintiff




                                                   22
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 23 of 26




  and the Class Members, and/or they made misrepresentations that were rendered misleading

  because they were contradicted by withheld facts.

            106.   Plaintiff and Class members suffered ascertainable loss and actual damages as a

  direct and proximate result of Honda’s concealment, misrepresentations, and/or failure to disclose

  material information.

            107.   Honda’s violations present a continuing risk to Plaintiff and the Class, as well as to

  the general public. Honda’s unlawful acts and practices complained of herein affect the public

  interest.

            108.   Pursuant to Fla. Stat. §§ 501.2105(1)-(2), Plaintiff and the Class Members seek an

  order enjoining Honda’s unfair and/or deceptive acts or practices, and awarding damages and any

  other just and proper relief available under the FUDTPA.

                                      FIFTH CLAIM FOR RELIEF
                             Equitable Injunctive Relief and Declaratory Relief
                                     (On behalf of the National Class)

            109.   Plaintiff incorporates by reference the allegations contained in the preceding

  paragraphs of this complaint.

            110.   Plaintiff brings this claim individually and on behalf of the Class against Honda.

            111.   Honda is under a continuing duty to inform its customers of the nature and

  existence of potential defects in the vehicles it sells.

            112.   Honda acted uniformly towards Plaintiff and the Class Members by refusing to

  adequately warn about the dangers of the Rollaway Defect or offer a permanent repair of the

  defect.

            113.   Plaintiff, Members of the Class, and the public will suffer irreparable harm if

  Honda is not ordered to properly repair all of the Class Vehicles immediately, offer rescission to

  the Class by repurchasing their Class Vehicles for their full cost and reimbursing the lessees of

  the Class Vehicles the monies they have paid toward their leases, recalling all Class Vehicles with

  the Rollaway Defect, and ceasing and desisting from marketing, advertising, selling, and leasing



                                                     23
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 24 of 26




  the Class Vehicles.

         114.    Such irreparable harm includes, but is not limited to, likely injuries as a result of

  the Rollaway Defect in the Class Vehicles.

         115.    Plaintiff and the Class seek appropriate equitable relief, including injunctive relief,

  a declaratory judgment, a court order enjoining Honda’s wrongful acts and practices, the repair

  or replacement of all Class Vehicles, the refund of money paid to own or lease all Class Vehicles,

  and any other relief to which they may be entitled.

                                            PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Patrick Rojas individually and on behalf of all others similarly

  situated, requests the Court enter judgment against Honda, and accordingly requests the

  following:

         A.      An order certifying the proposed Class and Florida SubClass and designating

                 Plaintiff as named representative of the Classes and designating the undersigned

                 as Class Counsel;

         B.      A declaration that Honda is financially responsible for notifying all Class

                 Members about the defective nature of the Class Vehicles;

         C.      A declaration that both the Basic Limited and Powertrain Limited Warranties fail

                 their essential purpose;

         D.      An order enjoining Honda from further deceptive distribution, sales, and lease

                 practices with respect to their Class Vehicles; to repair all other damages to the

                 Class Vehicles caused by the Defect;

         E.      A further order enjoining Honda from the conduct alleged herein, including an

                 order enjoining Honda from concealing the existence of the Defect during

                 distribution, sales, and advertisements, as well as during customer and warranty

                 service visits for the Class Vehicles;

         F.      An award to Plaintiff and Class Members of compensatory, actual, exemplary, and



                                                   24
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 25 of 26




                  statutory damages, including interest, in an amount to be proven at trial;

          G.      A declaration that Honda must disgorge, for the benefit of Plaintiff and Class

                  Members, all or part of the ill-gotten profits it received from the sale or lease of

                  their Class Vehicles, or make full restitution to Plaintiff and Class Members;

          H.      An award of attorneys’ fees and costs pursuant to applicable laws;

          I.      An award of pre-judgment and post-judgment interest, as provided by law;

          J.      Any and all remedies provided pursuant to Fla. Stat. §§ 501.2105(1)-(2)

          K.      Leave to amend the Complaint to conform to the evidence produced at trial;

          L.      An order enjoining Honda to repair or replace the transmissions in the Class

                  Vehicles; and

          M.      Awarding such other relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff, individually and on behalf of all others similarly situated, hereby demands a trial

  by jury as to all matters so triable.

                                                         Respectfully submitted,




  Dated: May 1, 2019                             By:     s/Rachel Soffin
                                                         Rachel Soffin, FL Bar No. 0018054
                                                         GREG COLEMAN LAW PC
                                                         800 S. Gay Street, Suite 1100
                                                         Knoxville, TN 37929
                                                         Telephone: 865-247-0080
                                                         Facsimile: 865-522-0049
                                                         rachel@gregcolemanlaw.com

                                                         Scott C. Harris, FL Bar No. 103905
                                                         WHITFIELD BRYSON & MASON LLP
                                                         900 W. Morgan St.
                                                         Raleigh, NC 27603
                                                         Telephone: 919-600-5000
                                                         Facsimile: 919-600-5035
                                                         scott@wbmllp.com



                                                    25
Case 1:19-cv-21721-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 26 of 26




                                            Bradley K. King*
                                            AHDOOT & WOLFSON, PC
                                            45 Main Street, Suite 528
                                            Brooklyn, New York 11201
                                            Telephone: (917) 336-0171
                                            Facsimile: (917) 336-0177
                                            bking@ahdootwolfson.com

                                            * pro hac vice to be filed

                                            Counsel for Plaintiff




                                       26
